Supplement Dated June 1, 2015 To the Prospectus dated May 1, 2015 Voya Architect Variable Annuity Issued by Voya Insurance and Annuity Company Through Its Separate Account B This supplement updates the prospectus for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the prospectus and SAI for future reference. If you have any questions, please call Customer Service at 1‑800‑366‑0066. NOTICE OF AND IMPORTANT INFORMATION REGARDING A FUND SUBSTITUTION The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the Fidelity ® VIP Equity-Income Portfolio . The Securities and Exchange Commission issued an order to permit Voya Insurance and Annuity Company (the "Company") and its Separate Account B (the "Separate Account") to replace, effective on or about the close of business on August 14, 2015 (the “Substitution Effective Date”), the following "Existing Fund" with the corresponding "Replacement Fund": Existing Fund Replacement Fund Fidelity ® VIP Equity-Income Portfolio (Service Class 2) Voya Russell
